DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brian Mullins (U.S. Patent Application Publication No. 2018/0332335 A1), in view of Saito et Urbach et al. (U.S. Patent Application Publication No. 2016/0343164 A1), in view of Jayadevaprakash et al. (U.S. Patent Application Publication No. 2017/0168559 A1), and further in view of Harvey et al. ((U.S. Patent Application Publication No. 2018/0173323 A1).6.	Regarding Claim 1, Mullins discloses A system, (paragraph [0001] reciting “The subject matter disclosed herein generally relates to an augmented-reality application. Specifically, the present disclosure addresses systems and methods for generating a virtual expansion of a computer desktop.”) comprising: 	a camera (paragraph [0037] reciting “… In one example, the virtual displays 104, 106, 108 are triggered and displayed in the AR device display 110 when an optical device (e.g., a camera) of the AR device 114 captures an image of the computer display 102 and detects the computer 103. In another example, the AR device display 110 includes a non-transparent display.”) 
	a virtual display monitor forming portion to create a virtual display monitor in the virtualized environment, (paragraph [0053] reciting “… The virtual desktop interface module 306 interfaces with the display driver 310 to be perceived as a secondary or additional physical monitor being physically connected to the computer 103. FIG. 3B illustrates an example of the display driver 310 providing output to both the computer display 102 (e.g., a primary display) and the virtual display 104 (e.g., a secondary display).”  	Module 306 corresponds to a virtual display monitor forming potion that creates the secondary display for displaying additional information.) 
	and a headset including a head-mounted display (paragraph [0041] reciting “FIG. 2 is a block diagram illustrating an example embodiment of the AR device 114. The AR device 114 may be a wearable device that includes sensors 202, a display 204, a storage device 206, and a processor 208. The AR device 114 may include any type of device that can be worn on the head of a user (e.g., the user 112) such as a headband, a hat, or a visor.”  AR device 114 corresponds to a headset with a transparent display area.) to display the virtualized environment, the virtualized environment including the virtual display monitor. (see FIG. 10; paragraph [0076] reciting “FIG. 10 is a block diagram illustrating a display of a virtual desktop seen from an augmented-reality device, according to one example embodiment. The AR device display 110 displays the virtual display 104 adjacent to the (physical) computer display 102. …”  
	Virtual display 104 which is an expansion of the computer display 102 corresponds to a virtual display monitor. In FIG. 10, virtual display 104 with a virtual house 1006 together corresponds to a virtualized environment.)
	While not explicitly disclosed by Mullins, Saito discloses to capture an image of a physical tag; (paragraph [0051] reciting “Further, in an embodiment the object detection unit 4 is configured to detect an optical information signal transmitted by a light source, in particular an LED or an IR diode as explained above with reference to FIG. 4, or a predetermined display image displayed on a screen of a wireless enabled device. Said predetermined display image may, for instance, be a barcode displayed on the screen at a certain position and/or for a short time. Alternatively, an indicator (such as a barcode), representing another form of optical information signal, may be attached to the wireless enabled device so that it can be detected within an image displayed on the screen.”  	Thus, the barcode in Saito corresponds to the unique identifier in Mullins, except this barcode is a physical barcode attached to the physical screen in Mullins.  Mullins can be modified to have its unique identifier be a barcode outside the screen.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Mullins with Saito so that the unique identifier recognized in Mullins can be a physical identifier (barcode) attached to the physical primary display screen.  This is a beneficial modification as the unique identifier in Mullins takes up precious screen space.  Moving it outside the primary screen frees up more space to display content on the primary screen. 
	While the combination of Mullins and Saito does not explicitly disclose, Urbach discloses a position of the virtual display monitor in the virtualized environment corresponding to a physical location of the physical tag, (paragraph [0044] reciting “For the example discussed above, a virtual representation 110 comprising an image object of a popular cartoon character may be seen by the wearer 130 at the location of the QR code as being overlaid on the t-shirt in an AR view. In other embodiments the representation 110 may completely replace the real-world object 120 or the person as seen by the wearer 130 in the HMD 104 in an AR display, so the real-world object 120 being viewed or sensed is completely occluded or partially replaced by the virtual representation 110 such as a cartoon rendering, or the appearance of another person or character, or a robot, or other entity.”  	Thus, the virtual object can be superimposed at the physical location of the QR code.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Mullins and Saito with Urbach so that the virtual screen 104 can be displayed at a location of the physical barcode disclosed in Mullins modified by Saito.  This is a beneficial modification as it allows for maintaining a virtual screen adjacent to the actual physical screen while scanning a physical barcode of Mullins modified by Saito.
	While the combination of Mullins, Saito, and Urbach does not explicitly disclose, Jayadevaprakash discloses at least one parameter of the virtual display monitor being associated with the physical tag; (paragraph [0025] reciting “In some embodiments, the size of the virtual object in the camera view is based at least in part upon information included in a two-dimensional marker 282 placed on a wall. For example, the size of a 3'x4' painting may be embedded in a QR code. The QR code may also include information indicating that the QR code is 8''x8''. Thus, by obtaining the size of a virtual object to display, and the size of the marker, it is possible to display the virtual object correctly scaled in a camera view 110 based on the size of the marker, or QR code in this case.”;
	paragraph [0026] reciting “In one example, the size of an object may be based on a combination of information embedded in a marker, and the distance between a computing device and the marker 232. For example, the size and or scale of a virtual object may be determined as discussed above. In addition, the computing device may be configured to determine a distance between the computing device and a marker. In such an example, the distance between the computing device and the marker may be used as an additional data point when determining the size of the virtual object in a 
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Mullins, Saito, and Urbach with Jayadevaprakash so that the virtual display screen in Mullins has a dimension specified by the unique identifier.  This is a beneficial modification as it allows for the virtual display screen to have a dimension specified by the QR code/ unique identifier and a dimension is needed in Mullins.
	While the combination of Mullins, Saito, Urbach, and Jayadevaprakash does not explicitly disclose, Harvey discloses a virtual environment display portion to generate a virtualized environment; (paragraph [0088] reciting “FIG. 1D illustrates a particular embodiment of a virtual reality environment with multiple virtual displays, such as display 132. In addition, a virtual display 134 of a physical keyboard and/or the user can be provided. Finally, virtual representations of other physical objects can be provided, such as a virtual coffee cup 136 and a virtual lamp 138. This enables the user, for example, to grab the real coffee cup and take a drink while wearing the HMD 8. A notepad and pen are other objects that can be identified and injected into the virtual reality environment, so a user can physically write notes while wearing HMD 8. Other items, such as a user's watch, can be injected so the user can check the time on their real watch. An office door behind the user can be monitored, and can be displayed on a rear-view mirror in the virtual reality environment.”;
paragraph [0089] reciting “FIG. 1E is a high level diagram of an augmentation and tracking system operation. A camera 142 can provide video to an augmentation engine 150 and a tracking engine 152. …”  	Engine 150 corresponds to virtual environment display portion since it is used to generate the virtual environment.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Mullins, Saito, Urbach, and Jayadevaprakash with Harvey so that the virtual environment is generated through the headset.  This is a beneficial modification as it allows for the a more inclusive feel of the total environment.   Additional virtual contents also assist the user in his day to day immersion into this virtual environment.
7.	Regarding Claim 2. Saito further discloses The system of claim 1, wherein the physical tag (paragraph [0051] reciting “Further, in an embodiment the object detection unit 4 is configured to detect an optical information signal transmitted by a light source, in particular an LED or an IR diode as explained above with reference to FIG. 4, or a predetermined display image displayed on a screen of a wireless enabled device. Said predetermined display image may, for instance, be a barcode displayed on the screen at a certain position and/or for a short time. Alternatively, an indicator (such as a barcode), representing another form of optical information signal, may be attached to the wireless enabled device so that it can be detected within an image displayed on the screen.”)	Mullins further discloses is associated with a content source to be displayed on the virtual display monitor. (paragraph [0051] reciting “… In another example, the an image of the computer display 102 includes a unique identifier (e.g., a bar code in a corner of the frame of the computer display 102). The detection module 302 may determine that the computer display 102 is connected to the computer 103 based on the unique identifier.”;
paragraph [0053] reciting “… The virtual desktop interface module 306 interfaces with the display driver 310 to be perceived as a secondary or additional physical monitor being physically connected to the computer 103. FIG. 3B illustrates an example of the display driver 310 providing output to both the computer display 102 (e.g., a primary display) and the virtual display 104 (e.g., a secondary display).”  
Thus, the unique identifier identifies which computer 104 belongs to and displays from thus computer 103 is a content source based on the unique identifier.)8.	Regarding Claim 3, Mullins further discloses The system of claim 1, wherein the camera is mounted in the headset. (paragraph [0037] reciting “… In one example, the virtual displays 104, 106, 108 are triggered and displayed in the AR device display 110 when an optical device (e.g., a camera) of the AR device 114 captures an image of the computer display 102 and detects the computer 103. In another example, the AR device display 110 includes a non-transparent display.”  Optical device is camera that is mounted on a AR device (headset).)9.	Regarding Claim 4, Mullins further discloses The system of claim 1, wherein at least one of the virtual environment display portion or the virtual display monitor forming portion is provided within the headset including the head-mounted display. (see FIG. 2 wherein the virtual desktop application 212 and AR application 210 are both within AR Device.)The system of claim 1, wherein the virtual display monitor is to display an extension of a physical monitor. (paragraph [0050] reciting “The virtual desktop application 212 detects the presence of the computer 103 (e.g., via computer vision, visual object recognition, or wireless means such as Bluetooth) and the presence of the computer display 102. After detecting the computer 103, the virtual desktop application 212 communicates with the computer 103 to access data related to information being displayed in the computer display 102. In one example, the virtual desktop application 212 accesses an application running on the computer 103 and displays the information from that application in the virtual display 104. …”;
paragraph [0032] reciting “In another example embodiment, the augmented-reality device communicates with a display driver of the computer, the display driver configured to generate a first desktop area in the first physical display and to generate a second desktop area in the virtual display, the second desktop area being an expansion of the first desktop area.”  	Virtual display 104 is an expansion of physical desktop area and is generated by virtual desktop application 212.)11.	Regarding Claim 11, Mullins further discloses A non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions to: (paragraph [0079] reciting “Certain embodiments are described herein as including logic or a number of components, modules, or mechanisms. Modules may constitute either software modules (e.g., code embodied on a machine-readable medium or in a transmission signal) or hardware modules. A hardware module is a tangible unit capable of performing certain operations and may be configured or arranged in a certain manner. In example embodiments, one or more computer systems (e.g., a standalone, client, or server computer system) or one or more hardware modules of a computer system (e.g., a processor 208 or a group of processors) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein.”;
	paragraph [0041] reciting “FIG. 2 is a block diagram illustrating an example embodiment of the AR device 114. The AR device 114 may be a wearable device that includes sensors 202, a display 204, a storage device 206, and a processor 208. The AR device 114 may include any type of device that can be worn on the head of a user (e.g., the user 112) such as a headband, a hat, or a visor.”)
	and form a virtual display monitor in the virtualized environment, (paragraph [0053] reciting “… The virtual desktop interface module 306 interfaces with the display driver 310 to be perceived as a secondary or additional physical monitor being physically connected to the computer 103. FIG. 3B illustrates an example of the display driver 310 providing output to both the computer display 102 (e.g., a primary display) and the virtual display 104 (e.g., a secondary display).”  	Module 306 corresponds to a virtual display monitor forming potion that creates the secondary display for displaying additional information.)	While not explicitly disclosed by Mullins, Saito discloses a physical tag in a physical environment; (paragraph [0051] reciting “Further, in an embodiment the object detection unit 4 is configured to detect an optical information signal transmitted by a light source, in particular an LED or an IR diode as explained above with reference to FIG. 4, or a predetermined display image displayed on a screen of a wireless enabled device. Said predetermined display image may, for instance, be a barcode displayed on the screen at a certain position and/or for a short time. Alternatively, an indicator (such as a barcode), representing another form of optical information signal, may be attached to the wireless enabled device so that it can be detected within an image displayed on the screen.”  	Thus, the barcode in Saito corresponds to the unique identifier in Mullins, except this barcode is a physical barcode attached to the physical screen in Mullins.  Mullins can be modified to have its unique identifier be a barcode outside the screen.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Mullins with Saito so that the unique identifier recognized in Mullins can be a physical identifier (barcode) attached to the physical primary display screen.  This is a beneficial modification as the unique identifier in Mullins takes up precious screen space.  Moving it outside the primary screen frees up more space to display content on the primary screen. 
	While the combination of Mullins and Saito does not explicitly disclose, Urbach discloses a location of the virtual display monitor in the virtualized environment being associated with a location of the physical tag in the physical environment, (paragraph [0044] reciting “For the example discussed above, a virtual representation 110 comprising an image object of a popular cartoon character may be seen by the wearer 130 at the location of the QR code as being overlaid on the t-shirt in an AR view. In other embodiments the representation 110 may completely replace the real-world object 120 or the person as seen by the wearer 130 in the HMD 104 in an AR display, so the real-world object 120 being viewed or sensed is completely occluded or partially replaced by the virtual representation 110 such as a cartoon rendering, or the appearance of another person or character, or a robot, or other entity.”  	Thus, the virtual object can be superimposed at the physical location of the QR code.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Mullins and Saito with Urbach so that the virtual screen 104 can be displayed at a location of the physical barcode disclosed in Mullins modified by Saito.  This is a beneficial modification as it allows for maintaining a virtual screen adjacent to the actual physical screen while scanning a physical barcode of Mullins modified by Saito.
	While the combination of Mullins, Saito, and Urbach does not explicitly disclose, Jayadevaprakash discloses access information associated with (paragraph [0025] reciting “In some embodiments, the size of the virtual object in the camera view is based at least in part upon information included in a two-dimensional marker 282 placed on a wall. For example, the size of a 3'x4' painting may be embedded in a QR code. The QR code may also include information indicating that the QR code is 8''x8''. Thus, by obtaining the size of a virtual object to display, and the size of the marker, it is possible to display the virtual object correctly scaled in a camera view 110 based on the size of the marker, or QR code in this case.”;
	paragraph [0026] reciting “In one example, the size of an object may be based on a combination of information embedded in a marker, and the distance between a computing device and the marker 232. For example, the size and or scale of a virtual object may be determined as discussed above. In addition, the computing device may be configured to determine a distance between the computing device and a marker. In such an example, the distance between the computing device and the marker may be used as an additional data point when determining the size of the virtual object in a camera view 110.”)
	the information associated with the physical tag being indicative of parameters of the virtual display monitor. (paragraph [0025] reciting “In some embodiments, the size of the virtual object in the camera view is based at least in part upon information included in a two-dimensional marker 282 placed on a wall. For example, the size of a 3'x4' painting may be embedded in a QR code. The QR code may also include information indicating that the QR code is 8''x8''. Thus, by obtaining the size of a virtual object to display, and the size of the marker, it is possible to display the virtual object correctly scaled in a camera view 110 based on the size of the marker, or QR code in this case.”;
	paragraph [0026] reciting “In one example, the size of an object may be based on a combination of information embedded in a marker, and the distance between a computing device and the marker 232. For example, the size and or scale of a virtual object may be determined as discussed above. In addition, the computing device may be configured to determine a distance between the computing device and a marker. In such an example, the distance between the computing device and the marker may be used as an additional data point when determining the size of the virtual object in a camera view 110.”  	Thus, the unique identifier in Mullins can be modified by the marker in Jayadevaprakash so that the dimension of the virtual display screen is included in the marker.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Mullins, Saito, and Urbach with Jayadevaprakash so that the virtual display screen in Mullins has a dimension specified by the unique identifier.  This is a beneficial modification as it allows for the virtual display screen to have a dimension specified by the QR code/ unique identifier and a dimension is needed in Mullins.
	While the combination of Mullins, Saito, Urbach, and Jayadevaprakash does not explicitly disclose, Harvey discloses form a virtualized environment; (paragraph [0088] reciting “FIG. 1D illustrates a particular embodiment of a virtual reality environment with multiple virtual displays, such as display 132. In addition, a virtual display 134 of a physical keyboard and/or the user can be provided. Finally, virtual representations of other physical objects can be provided, such as a virtual coffee cup 136 and a virtual lamp 138. This enables the user, for example, to grab the real coffee cup and take a drink while wearing the HMD 8. A notepad and pen are other objects that can be identified and injected into the virtual reality environment, so a user can physically write notes while wearing HMD 8. Other items, such as a user's watch, can be injected so the user can check the time on their real watch. An office door behind the user can be monitored, and can be displayed on a rear-view mirror in the virtual reality environment.”;
	paragraph [0089] reciting “FIG. 1E is a high level diagram of an augmentation and tracking system operation. A camera 142 can provide video to an augmentation engine 150 and a tracking engine 152. …”  	Engine 150 corresponds to virtual environment display portion since it is used to generate the virtual environment.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Mullins, Saito, Urbach, and Jayadevaprakash with Harvey so that the virtual environment is generated through the headset.  This is a beneficial modification as it allows for the a more inclusive feel of the total environment.   Additional virtual contents also assist the user in his day to day immersion into this virtual environment.
12.	Regarding Claim 12, Jayadevaprakash further discloses The non-transitory computer-readable storage medium of claim 11, wherein the parameters of the virtual display monitor including at least one of dimensions or resolution of the virtual display monitor. (paragraph [0025] reciting “In some embodiments, the size of the virtual object in the camera view is based at least in part upon information included in a two-dimensional marker 282 placed on a wall. For example, the size of a 3'x4' painting may be embedded in a QR code. The QR code may also include information indicating that the QR code is 8''x8''. Thus, by obtaining the size of a virtual object to display, and the size of the marker, it is possible to display the virtual object correctly scaled in a camera view 110 based on the size of the marker, or QR code in this case.”;
	paragraph [0026] reciting “In one example, the size of an object may be based on a combination of information embedded in a marker, and the distance between a computing device and the marker 232. For example, the size and or scale of a virtual object may be determined as discussed above. In addition, the computing device may be configured to determine a distance between the computing device and a marker. In such an example, the distance between the computing device and the marker may be used as an additional data point when determining the size of the virtual object in a camera view 110.”  	Thus, the unique identifier in Mullins can be modified by the marker in Jayadevaprakash so that the dimension of the virtual display screen is included in the marker.)
13.	Regarding Claim 13, Mullins further discloses The non-transitory computer-readable storage medium of claim 11, wherein parameters of the virtual display monitor include source of content to be displayed on the virtual display monitor. (paragraph [0051] reciting “… In another example, the detection module 302 determines whether an image of the computer display 102 includes a unique identifier (e.g., a bar code in a corner of the frame of the computer display 102). The detection module 302 may determine that the computer display 102 is connected to the computer 103 based on the unique identifier.”;
paragraph [0053] reciting “… The virtual desktop interface module 306 interfaces with the display driver 310 to be perceived as a secondary or additional physical monitor being physically connected to the computer 103. FIG. 3B illustrates an example of the display driver 310 providing output to both the computer display 102 (e.g., a primary display) and the virtual display 104 (e.g., a secondary display).”  
Thus, the unique identifier identifies which computer 104 belongs to and displays from thus computer 103 is a content source based on the unique identifier.)14.	Regarding Claim 14, Mullins further discloses The non-transitory computer-readable storage medium of claim 13, wherein the content is an extension of content displayed on a physical monitor. (paragraph [0050] reciting “The virtual desktop application 212 detects the presence of the computer 103 (e.g., via computer vision, visual object recognition, or wireless means such as Bluetooth) and the presence of the computer display 102. After detecting the computer 103, the virtual desktop application 212 communicates with the computer 103 to access data related to information being displayed in the computer display 102. In one example, the virtual desktop application 212 accesses an application running on the computer 103 and displays the information from that application in the virtual display 104. …”;
	paragraph [0032] reciting “In another example embodiment, the augmented-reality device communicates with a display driver of the computer, the display driver configured to generate a first desktop area in the first physical display and to generate a second desktop area in the virtual display, the second desktop area being an expansion of the first desktop area.”  	Virtual display 104 is an expansion of physical desktop area and is generated by virtual desktop application 212.)15.	Regarding Claim 15, Mullins further discloses The non-transitory computer-readable storage medium of claim 11, wherein the virtual display monitor is responsive to gestures by a user. (paragraph [0076] reciting “FIG. 10 is a block diagram illustrating a display of a virtual desktop seen from an augmented-reality device, according to one example embodiment. The AR device display 110 displays the virtual display 104 adjacent to the (physical) computer display 102. A user of the computer 103 moves a mouse pointer from a location 1002 inside the computer display 102 to a location 1006 inside the virtual display 104 along a path 1004. The computer 103 detects which side of the computer display 102 the path 1004 crosses to determine which virtual display to update.”  	Mouse cursor movement corresponds to movement of the physical mouse which corresponds to a user gesture (or movement).)
15.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins, in view of Saito, in view of Urbach, and further in view of Harvey.
16.	Regarding Claim 6, Mullins discloses A method, comprising: forming, by a processor in a virtualization headset, (paragraph [0041] reciting “FIG. 2 is a block diagram illustrating an example embodiment of the AR device 114. The AR device 114 may be a wearable device that includes sensors 202, a display 204, a storage device 206, and a processor 208. The AR device 114 may include any type of device that can be worn on the head of a user (e.g., the user 112) such as a headband, a hat, or a visor.”)
	and displaying the virtualized environment with the virtual display monitor on a head-mounted display. (see FIG. 10; paragraph [0076] reciting “FIG. 10 is a block diagram illustrating a display of a virtual desktop seen from an augmented-reality device, according to one example embodiment. The AR device display 110 displays the virtual display 104 adjacent to the (physical) computer display 102. …”  
	Virtual display 104 which is an expansion of the computer display 102 corresponds to a virtual display monitor. In FIG. 10, virtual display 104 with a virtual house 1006 together corresponds to a virtualized environment.)
	While not explicitly disclosed by Mullins, Saito discloses detecting a physical tag in a physical environment; (paragraph [0051] reciting “Further, in an embodiment the object detection unit 4 is configured to detect an optical information signal transmitted by a light source, in particular an LED or an IR diode as explained above with reference to FIG. 4, or a predetermined display image displayed on a screen of a Alternatively, an indicator (such as a barcode), representing another form of optical information signal, may be attached to the wireless enabled device so that it can be detected within an image displayed on the screen.”  	Thus, the barcode in Saito corresponds to the unique identifier in Mullins, except this barcode is a physical barcode attached to the physical screen in Mullins.  Mullins can be modified to have its unique identifier be a barcode outside the screen.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Mullins with Saito so that the unique identifier recognized in Mullins can be a physical identifier (barcode) attached to the physical primary display screen.  This is a beneficial modification as the unique identifier in Mullins takes up precious screen space.  Moving it outside the primary screen frees up more space to display content on the primary screen. 
	While the combination of Mullins and Saito does not explicitly disclose, Urbach discloses forming a virtual display monitor in the virtualized environment, a location of the virtual display monitor in the virtualized environment corresponding to a physical location of the physical tag; (paragraph [0044] reciting “For the example discussed above, a virtual representation 110 comprising an image object of a popular cartoon character may be seen by the wearer 130 at the location of the QR code as being overlaid on the t-shirt in an AR view. In other embodiments the representation 110 may completely replace the real-world object 120 or the person as seen by the wearer 130 in the HMD 104 in an AR display, so the real-world object 120 being viewed or sensed is completely occluded or partially replaced by the virtual representation 110 such as a cartoon rendering, or the appearance of another person or character, or a robot, or other entity.”  	Thus, the virtual object can be superimposed at the physical location of the QR code.)
It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Mullins and Saito with Urbach so that the virtual screen 104 can be displayed at a location of the physical barcode disclosed in Mullins modified by Saito.  This is a beneficial modification as it allows for maintaining a virtual screen adjacent to the actual physical screen while scanning a physical barcode of Mullins modified by Saito	While the combination of Mullins, Saito, and Urbach does not explicitly disclose, Harvey discloses a virtualized environment; (paragraph [0088] reciting “FIG. 1D illustrates a particular embodiment of a virtual reality environment with multiple virtual displays, such as display 132. In addition, a virtual display 134 of a physical keyboard and/or the user can be provided. Finally, virtual representations of other physical objects can be provided, such as a virtual coffee cup 136 and a virtual lamp 138. This enables the user, for example, to grab the real coffee cup and take a drink while wearing the HMD 8. A notepad and pen are other objects that can be identified and injected into the virtual reality environment, so a user can physically write notes while wearing HMD 8. Other items, such as a user's watch, can be injected so the user can check the time on their real watch. An office door behind the user can be monitored, and can be displayed on a rear-view mirror in the virtual reality environment.”;
paragraph [0089] reciting “FIG. 1E is a high level diagram of an augmentation and tracking system operation. A camera 142 can provide video to an augmentation engine 150 and a tracking engine 152. …”  	Engine 150 corresponds to virtual environment display portion since it is used to generate the virtual environment.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Mullins, Saito, and Urbach with Harvey so that the virtual environment is generated through the headset.  This is a beneficial modification as it allows for the a more inclusive feel of the total environment.   Additional virtual contents also assist the user in his day to day immersion into this virtual environment.
17.	Regarding Claim 7, Mullins further discloses The method of claim 6, further comprising: displaying content on the virtual display monitor, a source of the content being (paragraph [0051] reciting “… In another example, the detection module 302 determines whether an image of the computer display 102 includes a unique identifier (e.g., a bar code in a corner of the frame of the computer display 102). The detection module 302 may determine that the computer display 102 is connected to the computer 103 based on the unique identifier.”;
paragraph [0053] reciting “… The virtual desktop interface module 306 interfaces with the display driver 310 to be perceived as a secondary or additional physical monitor being physically connected to the computer 103. FIG. 3B illustrates an example of the display driver 310 providing output to both the computer display 102 (e.g., a primary display) and the virtual display 104 (e.g., a secondary display).”  

	Saito further discloses indicated by the physical tag. (paragraph [0051] reciting “Further, in an embodiment the object detection unit 4 is configured to detect an optical information signal transmitted by a light source, in particular an LED or an IR diode as explained above with reference to FIG. 4, or a predetermined display image displayed on a screen of a wireless enabled device. Said predetermined display image may, for instance, be a barcode displayed on the screen at a certain position and/or for a short time. Alternatively, an indicator (such as a barcode), representing another form of optical information signal, may be attached to the wireless enabled device so that it can be detected within an image displayed on the screen.”)	Harvey further discloses in the virtualized environment (paragraph [0088] reciting “FIG. 1D illustrates a particular embodiment of a virtual reality environment with multiple virtual displays, such as display 132. In addition, a virtual display 134 of a physical keyboard and/or the user can be provided. Finally, virtual representations of other physical objects can be provided, such as a virtual coffee cup 136 and a virtual lamp 138. This enables the user, for example, to grab the real coffee cup and take a drink while wearing the HMD 8. A notepad and pen are other objects that can be identified and injected into the virtual reality environment, so a user can physically write notes while wearing HMD 8. Other items, such as a user's watch, can be injected so the user can check the time on their real watch. An office door behind the user can be monitored, and can be displayed on a rear-view mirror in the virtual reality environment.”;
paragraph [0089] reciting “FIG. 1E is a high level diagram of an augmentation and tracking system operation. A camera 142 can provide video to an augmentation engine 150 and a tracking engine 152. …”  	Engine 150 corresponds to virtual environment display portion since it is used to generate the virtual environment.)18.	Regarding Claim 8, Mullins further discloses The method of claim 7, wherein the content displayed on the virtual display monitor is an extension of content displayed on a physical monitor. (paragraph [0050] reciting “The virtual desktop application 212 detects the presence of the computer 103 (e.g., via computer vision, visual object recognition, or wireless means such as Bluetooth) and the presence of the computer display 102. After detecting the computer 103, the virtual desktop application 212 communicates with the computer 103 to access data related to information being displayed in the computer display 102. In one example, the virtual desktop application 212 accesses an application running on the computer 103 and displays the information from that application in the virtual display 104. …”;
paragraph [0032] reciting “In another example embodiment, the augmented-reality device communicates with a display driver of the computer, the display driver configured to generate a first desktop area in the first physical display and to generate a second desktop area in the virtual display, the second desktop area being an expansion of the first desktop area.”  	Virtual display 104 is an expansion of physical desktop area and is generated by virtual desktop application 212.)19.	Regarding Claim 9, Mullins further discloses The method of claim 6, wherein the virtual display monitor is responsive to gestures by a user. (paragraph [0076] reciting “FIG. 10 is a block diagram illustrating a display of a virtual desktop seen from an augmented-reality device, according to one example embodiment. The AR device display 110 displays the virtual display 104 adjacent to the (physical) computer display 102. A user of the computer 103 moves a mouse pointer from a location 1002 inside the computer display 102 to a location 1006 inside the virtual display 104 along a path 1004. The computer 103 detects which side of the computer display 102 the path 1004 crosses to determine which virtual display to update.”  Mouse cursor movement corresponds to movement of the physical mouse which corresponds to a user gesture (or movement).)
20.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins, in view of Saito, in view of Urbach, in view of Harvey, and further in view of Jayadevaprakash.
21.	Regarding Claim 10, Saito further discloses The method of claim 6, wherein detecting the physical tag in the physical environment includes: capturing an image of the physical tag; (paragraph [0051] reciting “Further, in an embodiment the object detection unit 4 is configured to detect an optical information signal transmitted by a light source, in particular an LED or an IR diode as explained above with reference to FIG. 4, or a predetermined display image displayed on a screen of a wireless enabled device. Said predetermined display image may, for instance, be a barcode displayed on the screen at a certain position and/or for a short time. Alternatively, an indicator (such as a barcode), representing another form of optical information signal, may be attached to the wireless enabled device so that it can be detected within an image displayed on the screen.”  	Thus, the barcode in Saito corresponds to the unique identifier in Mullins, except this barcode is a physical barcode attached to the physical screen in Mullins.  Mullins can be modified to have its unique identifier be a barcode outside the screen.)
 	While the combination of Mullins, Saito, Urbach, and Harvey does not explicitly disclose, Jayadevaprakash discloses and accessing information associated with the physical tag, the information being indicative of parameters of the virtual display monitor. (paragraph [0025] reciting “In some embodiments, the size of the virtual object in the camera view is based at least in part upon information included in a two-dimensional marker 282 placed on a wall. For example, the size of a 3'x4' painting may be embedded in a QR code. The QR code may also include information indicating that the QR code is 8''x8''. Thus, by obtaining the size of a virtual object to display, and the size of the marker, it is possible to display the virtual object correctly scaled in a camera view 110 based on the size of the marker, or QR code in this case.”;
	paragraph [0026] reciting “In one example, the size of an object may be based on a combination of information embedded in a marker, and the distance between a computing device and the marker 232. For example, the size and or scale of a virtual object may be determined as discussed above. In addition, the computing device may be configured to determine a distance between the computing device and a marker. In such an example, the distance between the computing device and the marker may be used as an additional data point when determining the size of the virtual object in a camera view 110.”  
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Mullins, Saito, Urbach, and Harvey with Jayadevaprakash so that the virtual display screen in Mullins has a dimension specified by the unique identifier.  This is a beneficial modification as it allows for the virtual display screen to have a dimension specified by the QR code/ unique identifier and a dimension is needed in Mullins.


CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK S CHEN/Primary Examiner, Art Unit 2611